Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review the issue of whether the People disproved his justification defense beyond a reasonable doubt (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Lemaire, 187 AD2d 532; People v Udzinski, 146 AD2d 245, 248-252). In any event, the evidence adduced at trial amply supported a finding that the defendant was the initial aggressor in the incident, thus negating his justification defense (see, Penal Law § 35.15; People v Gopaul, 171 AD2d 754).
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Balletta, Rosenblatt and Ritter, JJ., concur.